DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on May 25, 2022, for Application No. 16/805,298 filed on February 28, 2020, titled: “Loss Prevention Using Video Analytics”.


Status of the Claims
Claims 1-20 were pending.  By the 05/25/2022 Response, claims 1, 3, 11, and 19 have been amended, claims 2, 10, and 18 have been cancelled, and claims 21-22 have been added.  Accordingly, claims 1, 3-9, 11-17, and 19-22 remain pending in the application and have been examined.
Priority
This application was filed on 02/28/2020 and claims the benefit of U.S. Provisional Application No. 62/907,122 filed on 09/27/2019.  For the purpose of examination, the 09/27/2019 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1, 3-8, and 21-22 recite a computer-implemented method of loss prevention in a store comprising a series of steps.  Claims 9 and 11-16 recite a non-transitory computer readable medium comprising stored instructions.  Claims 17 and 19-20 recite a system.  Thus, the claims are directed to a process, computer program, and system, which fall within the statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
First:
The independent Claim 1 does not clearly recite a machine or a processor in the body of the claim to perform the method steps, such as receiving, receiving, receiving, analyzing, determining, determining, and transmitting.  Thus, under the broadest reasonable interpretation, the process can be performed without the use of a particular machine.  Dependent claims 3-8 and 21-22 do not cure the deficiency either.  Therefore, under the broadest reasonable interpretation, the claims are non-statutory because they can be performed within the human mind.  
Claims 9 and 11-16 recite a computer program and claims 17 and 19-20 recite a system with the comparable limitations and elements as discussed in claims 1, 3-8 and 21-22.  Although the preamble of claims 9 and 17 recite a processor, the body of the claims do not clearly recite a particular machine or a processor.  The mere recitation of the machine in the preamble with an absence of a machine in the body of the claims fail to make the claims statutory under 35 USC 101 (see Bilski).  Therefore, the claims are non-statutory.

Second:
Independent Claim 1 recites a method for loss prevention in a store using video analytics by performing the steps of receiving a visual code identifier associated with a transaction of transaction merchandises, receiving a radio frequency identification (RFID) identifier associated with the transaction, receiving an image associated with the transaction, analyzing the image using a neural network having feature layers to extract features of the image; output a merchandise identifier label based on the extracted features, compare the merchandise identifier label with a ground truth merchandise identifier to output a merchandise error; and output updated parameters to the feature layers based on the merchandise error, determining the detected merchandises including the number of the detected merchandises and the price of the detected merchandises based on the information in the RFID identifier and the analyzed image; determining the merchandise discrepancy including the number discrepancy or the price discrepancy; and transmitting an alert in response to the determined discrepancy, the number discrepancy, or the price discrepancy.  
Thus, the claim recites a method for loss prevention in a store using video analytics by analyzing the images of the detected merchandises based on the transaction information received from the visual identifier and the RFID identifier and determining a merchandise discrepancy between the transaction merchandises and the detected merchandises, a number discrepancy between the number of the transaction merchandises and the number of the detected merchandises, or a price discrepancy between the price of the transaction merchandises and the price of the detected merchandises.  
The claim describes a concept of loss prevention in a store based on information input and monitoring by performing the steps of receiving, receiving, receiving, analyzing, determining, determining, and transmitting data, correspond to “A Certain Method of Organizing Human Activity” because it relates to preventing loss of merchandises which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and is also abstract idea in nature.  Although the subject matter may be different, the claim describes a concept is analogous to “Collecting information, analyzing it, and displaying certain results of the collection and analysis” of the Electric Power Group case which the court has found to be patent-ineligible.  The additional elements, such as a system, processor, memory with stored instructions, RFID identifier, a neural network having feature layers, classification layer, classification error component, and feedback component all are recited at a high level of generality and merely invoked to perform the generic steps including receiving, receiving, receiving, analyzing, determining, determining, and transmitting.  The mere nominal recitation of generic computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea .
Independent Claim 9 recites a computer readable medium and Claim 17 recites a computer system with the comparable elements and limitations as discussed in Claim 1.  Therefore, these claims are also directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A Prong 2:
The claims include the additional computer elements, such as a system,  processor, memory with stored instructions, RFID identifier, a neural network having feature layers, classification layer, classification error component, and feedback component, are all recited at a high level of generality and merely invoked as tools to implement the abstract idea (see Applicant’s Patent Application Publication, paragraphs 29-34, 55-60; Figures 1-2 and 5).  Applicant’s Publication does not describe how these computer elements are different from the general computer components, and thus, they are treated as the general computer components.
The newly added features of amended independent claims (“a plurality of feature layers configured to extract …; classification layer configured to output …; classification error component configured to compare …; feedback component configured to output …) further narrow the scope of the claims, but do not change the analysis and do not make the abstract idea less abstract.
The claimed method recites approximately ten steps to manage a method of loss prevention in a store.  The steps are merely instructions to implement the abstract idea on a computer over a neural network and require no more than a generic computer to perform generic computer functions including receiving a visual code identifier associated with a transaction of transaction merchandises (transmitting or receiving data), receiving a RFID identifier associated with the transaction (transmitting or receiving data), receiving an image associated with the transaction (transmitting or receiving data), analyzing the imaged merchandises by outputting a merchandise identifier label, a merchandise error, and updated parameters (processing data over a network), determining the detected merchandises (processing data over a network), determining the discrepancies between the transaction merchandises and the detected merchandises (transmitting or receiving data), transmitting an alert in response to the determination (transmitting or receiving data).  Each limitation of the independent claims have been considered both individually and in combination as a whole, and concluded that they do not integrate the abstract idea into a practical application.  Applicant’s claims describe a concept that is analogous to “Collecting information, analyzing it, and displaying certain results of the collection and analysis” of the Electric Power Group case which the court has found to be patent-ineligible.  Accordingly, the claims do not include the additional element(s) that integrates the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 2-No).
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims recite a method of loss prevention in a store by receiving a visual code identifier associated with a transaction of transaction merchandises (transmitting or receiving data), receiving a RFID identifier associated with the transaction (transmitting or receiving data), receiving an image associated with the transaction (transmitting or receiving data), analyzing the imaged merchandises by outputting a merchandise identifier label, a merchandise error, and updated parameters (processing data over a network), determining the detected merchandises (processing data over a network), determining the discrepancies between the transaction merchandises and the detected merchandises (transmitting or receiving data), transmitting an alert in response to the determination (transmitting or receiving data).  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
Dependent claims 3-8, 11-16, and 19-222 depend on claims 1, 9, and 17 respectively, and thus include all of the limitations and features of their independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 1, 9, and 17.
Claims 3, 11, and 19 further include details about training the neural network using images of the merchandises.  (These claims include more details about how the neural network is trained - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 4, 12, and 20 further include details about transmitting the alert in real time or near real time.  (These claims include more details about transmitting the alert in real time - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 5 and 13 further comprise about transmitting the alert to a store personnel.  (These claims include more details about transmitting the alert - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 6 and 14 further comprise about receiving location information from a RFID monitor indicating a location of the transaction merchandises or detected merchandises.  (These claims include more details about the location of the transaction merchandise or detected merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7 and 15 further comprise about receiving the surveillance image of a monitored area near the RFID monitor.  (These claims include more details about the surveillance image of the monitored area - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 8 and 16 further comprise about the surveillance image showing q purchaser leaving the store with the transaction merchandises or detected merchandises.  (These claims include more details about the purchaser leaving the store with the merchandises - additional details and instructions.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claim 21 further includes details about modifications to parameters to reduce the merchandise error.  (This claim includes more details about modifying the parameters in order to reduce the merchandise error - additional details and instructions.  This claim individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claim 22 further includes details about outputting a vector for describing features of the detected merchandises according to a flatten function that transforms a matrix f features into the vector.  (This claim includes more details about outputting the vector using the neural network - additional details and instructions.  This claim individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims and additional details/requirements for loss prevention.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claims is on the method for loss prevention in a store using video analytics by analyzing the images of the detected merchandises based on the transaction information received from the visual identifier and the RFID identifier and determining a merchandise discrepancy, a number discrepancy, or a price discrepancy between the transaction merchandises and the detected merchandises.  The claims are not directed to a new type of processor, network, or system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).


Response to Arguments
Claim Objections
In view of Applicant’s 05/25/2022 Amendment, the objection for claims 2, 10, and 18 is withdrawn. 

Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
Step 1:
Applicant argues that the claims are performed by a particular machine as it is indicated by the preamble of the amended claim 1 (“computer-implemented”) and also that independent claim 9 is a non-transitory computer-readable medium and independent claim 17 recites a processor.  Thus, the claims are tied to a particular machine (see Remarks, pages 8-10).
Response:
The Examiner respectfully disagrees.  First of all, in view of Applicant’s comments, the Examiner has moved the rejection for not tying to a machine to Step 2A, Prong 1.  Thus, Applicant’s arguments are moot.  Further, as explained in the 101 rejection above, simply reciting a “computer-implemented” in the preamble of independent claim 1 is not sufficient to overcome the rejection.  The method claim still does not clearly recite a machine of processor to perform the method steps, such as receiving, receiving, receiving, analyzing, determining, determining, and transmitting.  The dependent claims do not cure the deficiency either.  Thus, under the broadest reasonable interpretation, the method claims can be performed within a human mind.  Applicant’s arguments are not persuasive. 

Step 2A, Prong 1:
Applicant cites the Example 39 from the 2019 Revised PEG guidance and argues that the present claims are similar to this case, and thus, the present claims do not recite a mental process because the steps are not practically performed in the human mind (see Remarks, page 11).  
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, Applicant’s claims are considered can be performed within a human mind because the claim steps do not clearly recite a machine or processor (see Bilski).  
Further, unlike Example 39, the focus of the present claims is on the method of loss prevention in a store by analyzing the images of the detected merchandises and the reading of RFID identifiers using a neural network.  The present claims do not create a first/second training sets to train the neural network in a first/second stages.  There is no analogy between the present claims and the Example.  The only similarity between the present claims and Example is that they all utilize the computer technology.

Applicant cites the Alice Corporation PTY. LTD. V. CLS Bank International et al. and argues that the present claims are not similar to the case and are not related to a fundamental economic practice or risk mitigation (see Remarks, pages 11-12).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, Applicant’s claims are directed to an abstract idea because they describe a concept correspond to a certain method of organizing human activity because it relates to preventing loss of merchandise which is a fundamental economic practice.  Further, the claims do not include additional elements that integrate the abstract idea into a practical application.  Applicant’s arguments are not persuasive.  

Applicant cites the Example 35 and argues that the present claims are similar to the case and that equating loss prevention to risk mitigation and therefore an abstract idea is improper (see Remarks, pages 12-13).
Response:
The Examiner respectfully disagrees.  Example 35 is directed to a method of conducting a secure ATM transaction by obtaining and comparing the customer-specific information with customer information from the financial institution to authenticate the customer’s identity and permitting the transaction to proceed when there is a match, and terminating the transaction when there is no match.  The court considered that the combination of the steps ... operates in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.
This is different from the pending claims which are focused on a method of loss prevention in a store by analyzing the images of the detected merchandises and the reading of RFID identifiers using a neural network.  The claims steps of receiving, receiving, receiving, analyzing, determining, determining, and transmitting are the generic functions for a general computer.  These steps do not provision a secure manner that is more than the conventional way.  Therefore, Applicant’s arguments are not persuasive.

Step 2A, Prong 2:
Applicant argues that the present claims are directed toward a method of loss prevention, which may mitigate lost revenue for stores due to theft/shoplifting, and/or “sweet hearting” (Specification at para. 2).  Applicant submits that, similar to claim 2 of Example 35, loss prevention is an practical application and the claims are patent eligible (see Remarks, page 13).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the amended claims do not integrate the abstract idea into a practical application.  
The claims include the additional computer elements, such as a processor, a memory with stored instructions, a RFID identifier, a neural network having feature layers, classification layer, classification error component, and feedback component, are all recited at a high level of generality and merely invoked as tools to implement the abstract idea.  Applicant’s Publication does not describe how these computer elements are different from the general computer components, and thus, they are treated as the general computer components (see Applicant’s Patent Application Publication, paragraphs 29-34, 55-60; Figures 1-2 and 5).  Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention.  Further, the added features of amended independent claims further narrow the scope of the claims, but do not make the abstract idea any less abstract.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  A claim must be significantly more to be patent eligible.  Therefore, Applicant’s arguments are not persuasive.

Step 2B:
Applicant argues that since there is no prior art found against the present claims, thus, the claims are patent-eligible (see Remarks, pages 13-14).
Response:
The Examiner respectfully disagrees.  Unlike rejections under 102/103 which are evidence based, 101 rejection is not evidence based but rather is a matter of law requirement.  Applicant appears to have mixed the 101 rejection (patent eligibility) with the 102/103 rejections (novelty/obviousness).  When a claim does not have a 102/103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim patentable under the Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible per the Supreme Court in Alice.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.

Claim Rejections - 35 USC § 101
An updated prior art search did not identify any art that teaches each and every elements of the claims at this time.

Conclusion
Claims 1, 3-9, 11-17, and 19-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697